Citation Nr: 0319467	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected psychiatric disability (anxiety neurosis with panic 
attacks, post traumatic stress disorder), currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

In August 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of records from the Social Security 
Administration.  

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 
C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also Bernard v. Brown,  4 Vet. App. 384, 
393-94 (1993).  For this reason, the case must be remanded. 

The Board additionally notes that there appears to exist an 
implied claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
In several written statements, the veteran maintained that he 
was unable to work due to his service-connected psychiatric 
disability.  See the Notice of Disagreement dated in February 
1998 and the VA Form 9 dated in October 1999.  The Federal 
Circuit has held that, in a claim for an increased rating, VA 
is also required to consider a claim for TDIU when a veteran 
asserts he is unemployable. See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

A VA psychiatric examination in September 1999 noted that the 
veteran was unable to keep a job because of psychiatric 
problems.  However, the record is replete with evidence of 
alcohol dependence and abuse as well as the service-connected 
anxiety disorder and PTSD.  See, e.g., the report of the most 
recent VA examination in February 2002.  In light of lack of 
clarity in the record as to the impact of the service-
connected psychiatric disability versus non service-connected 
alcohol abuse and dependence on the veteran's employability 
and social and industrial functioning in general, the veteran 
should be provided a new examination.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him since February 2002.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
psychiatric disability.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected psychiatric 
disability, as well as current 
symptomatology attributable to non 
service-connected alcohol abuse and 
dependence.  The examiner should offer an 
opinion as to whether the veteran is 
precluded from performing substantially 
gainful employment as the result of the 
service-connected psychiatric disability 
alone.  

3.  Thereafter, VBA must readjudicate the 
issue on appeal, to include consideration 
of whether the veteran is entitled to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) or a total rating for 
compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




